Citation Nr: 0313047	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  99-25 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for tinea of 
the feet and right wrist.


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active service from June 1992 to June 1996.

This matter came before the Board of Veterans Appeals (Board) 
on appeal from a November 1999 rating decision in part of 
which the Department of Veterans Affairs (VA) regional office 
(RO) in St. Petersburg, Florida, denied an increased rating 
for tinea of the feet and right wrist, then evaluated zero 
percent disabling.

In the VA Form 9 filed by the veteran in December 1999, he 
expressed his disagreement with the RO's determination that 
he had not filed new and material evidence to reopen his 
claim of entitlement to service connection for eczema.

In February 2001, the Board remanded the claim of entitlement 
to service connection for a skin disorder other than tinea of 
the feet and right wrist to the RO in order to provide the 
veteran a statement of the case (SOC).  In September 2002, 
the RO provided the veteran a SOC addressing the issue of 
entitlement to service connection for seborrheic dermatitis.  
As the veteran did not perfect an appeal of that issue, it is 
not before the Board.

Also in February 2001, the Board remanded the claim of 
entitlement to an increased rating for tinea of the feet and 
right wrist to afford the veteran another VA skin examination 
to determine if post-service diagnoses of skin disorders as 
dermatitis, papular eczema, eczema dermatitis, nummular 
dermatitis, and eczema are related to disease incurred during 
service or to the service-connected skin disorder.  The 
veteran failed to report for that examination.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the appellant's claims now on appeal has 
been obtained by the VA.

2.  The appellant has been notified of the evidence that is 
necessary to substantiate his claims, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claims.

3.  The veteran's service-connected skin disorder of the feet 
and right wrist is manifested by a chronic, recurring, 
occasionally pruritic rash which has been treated by topical 
creams; the area affected by the rash does not exceed five 
percent of his entire body or five percent of exposed areas; 
the service connected skin disorders involving his feet and 
right wrist does not require more than topical therapy; the 
skin disorder on the feet does not involve an exposed area, 
and; the skin disorder on the right wrist affects only a 
small area, with only slight, if any, exfoliation, exudation 
or itching.


CONCLUSIONS OF LAW
1.  The duties of the Department of Veterans Affairs (VA) to 
assist in the development of the veteran's claim and the 
notification requirements of the Veterans Claims Assistance 
Act of 2000 have been satisfied.  Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, §§ 3-4, 114 Stat. 
2096, 2096-2099 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).

2.  The criteria for a schedular rating in excess of zero 
percent for the veteran's service-connected skin disorder of 
the feet and right wrist have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 
4.10, 4.118, Diagnostic Code 7806 (2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his disability from his service 
connected skin disorder should be rated higher than zero 
percent.  For the following reasons and bases, the Board 
concludes that he is not entitled to a rating in excess of 
zero percent.

VA utilizes a rating schedule that is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2002).  

When utilizing the rating schedules, when an unlisted 
condition is encountered, the VA is permitted to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2002).  It is essential, both in the examination and in the 
evaluation of disability, that each disability be viewed in 
relation to its history.  38 C.F.R. § 4.1 (2002).  

Service medical records show that at the time of his 
separation from service the veteran gave a history of a skin 
disease.  An examiner elaborated that the veteran had a 
history of recurrent seborrheic dermatitis.  The examiner 
reported clinical findings of a three-centimeter, round, 
hyperpigmented area with minimal flaking on the veteran's 
foot.  On the examination report, the same examiner reported 
a diagnosis of contact dermatitis, left foot, resolved.

VA outpatient treatment records dated in September and 
October 1996 contain diagnoses of tinea pedis, both feet and 
tinea on right wrist, without secondary infection.  

The claims folder indicates that prior to the RO's July 1997 
rating decision the veteran cancelled two appointments for a 
VA examination and failed to report for the third scheduled 
examination.

The veteran was granted entitlement to service connection for 
tinea of the feet and right wrist by the RO's July 1997 
rating decision.  The associated disability was rated zero 
percent utilizing Diagnostic Code 7806.  At that time, under 
that diagnostic code, eczema is rated zero percent with 
slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or a small area.  A 10 percent rating is 
assigned for eczema with exfoliation, exudation or itching 
that involves an exposed surface or an extensive area.  The 
next higher rating of 30 percent is assigned where exudation 
or itching is constant, or where there are extensive lesions 
or marked disfigurement.  The highest rating of 50 percent is 
assigned where there is ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or the 
disorder is exceptionally repugnant.

Effective August 30, 2002, the regulations pertaining to the 
rating of skin disorders were revised.  Under the revised 
rating criteria, a zero percent rating is assigned for 
dermatitis or eczema, affecting less than five percent of the 
entire body or less than five percent of exposed areas, and; 
no more than topical therapy is required during a period of 
twelve months.  A 10 percent rating is assigned where at 
least five percent but not more than 20 percent of the entire 
body is affect, or at least 5 percent, but less than 20 
percent of exposed areas are affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of 
less than six weeks during a twelve month period.  A 30 
percent rating is assigned where 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a total 
duration of six weeks or more, but not constantly, during a 
twelve month period.  The highest rating of 60 percent is 
assigned where more than 40 percent of the entire body or 
more than 40 percent of exposed areas are affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
during a twelve month period.

The veteran's claim for an increased rating of his service-
connected skin disorder has been pending since September 
1999.  As his claim was pending at the time the applicable 
regulations were amended, he is entitled to consideration 
under whichever set of regulations--old or new--provide him 
with a higher rating.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  However, where the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see 
also 38 U.S.C.A. § 5110(g) (West 1991) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
Therefore, the Board must evaluate the veteran's claim for an 
increased rating from the effective date of the new criteria 
under both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to the veteran, if 
indeed one is more favorable than the other.

As the veteran did not report of the VA examination scheduled 
in April 2002, the only pertinent evidence in the claims 
folder is a report of a VA examination in December 1999 and 
notes of VA outpatient treatment in 1999.  During outpatient 
treatment in May 1999, the veteran gave a history of pruritic 
rash on his hands over the knuckles and on the medial aspect 
of his feet.  He also reported a history of a few lesions on 
his forearm.  He had been treating the rash with topical 
creams with some relief of symptoms of itching and crusting.  
However, according to the veteran, the rash recurred.  On 
examination of his skin, the examiner noted clinical findings 
of various small papular lesions with some crusting on the 
right forearm and on the metacarpal phalangeal joints of the 
left hand, with some scaly dry lesions.  On his left medial 
aspect of his plantar surface, there was a patch of 
erythematous papular small lesions with some crusting.  There 
was some distribution on his hand and feet but there was no 
skin disorder on his face, neck, chest, or back.  The 
examiner reported an impression of eczema/dermatitis that was 
probably not atopic, that is, not pertaining to common 
environmental allergens.  The plan of treatment was topical 
hydrocortisone cream.

When the veteran was examined in December 1999, the veteran 
told the examiner that the rash he first noted during his 
service had spread from the top of his feet to other parts of 
his body and was only partly controlled by his current 
medications, which were topical creams and an oral medication 
to relieve itching.  He denied having lesions on his feet for 
the past several months, but reported a history of rash 
affecting his hands and forearms.  On examination, he had 
patches of papular dermatitis on several discrete areas, one 
of which was an eight-centimeter circular patch of eczema on 
the ulnar surface of his right forearm immediately above the 
wrist.  He had an area of a one-centimeter patch of eczema on 
the dorsum of his hands.  All five of the dorsal side of the 
metacarpophalangeal joints of his left hand had one-
centimeter patches of eczema.  There were two such patches on 
his right hand.  The examiner reported a diagnosis of mild, 
chronic eczema, affecting both upper extremities.

The Board has reviewed the entire record and finds, based on 
the rather limited evidence contained in the claims file, 
that: the veteran's service-connected skin disorder of the 
feet and right wrist is manifested by a chronic, recurring, 
occasionally pruritic rash which has been treated by topical 
creams; the area affected by the rash does not exceed five 
percent of his entire body or five percent of exposed areas; 
the service connected skin disorders involving his feet and 
right wrist do not require more than topical therapy; the 
skin disorder on the feet does not involve an exposed area, 
and; the skin disorder on the right wrist affects only a 
small area.

Therefore, based on the evidence currently in the record, the 
Board concludes that the criteria for a rating in excess of 
zero percent have not been met.

The Board has also considered the provisions of 38 C.F.R. §  
4.7, which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  The veteran's skin disorder of the feet and 
right wrist, as discussed above, does not approximate the 
criteria for the next higher evaluation.

II.  Extraschedular and Other Considerations

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The record does 
not show that the veteran has required frequent 
hospitalization or frequent treatment for the claimed 
disabilities herein under consideration.  The clinical 
records do not show that he has required either extensive 
treatment or hospitalization that would materially interfere 
with his ability to work.  

The record does not show an exceptional disability picture 
that would preclude the use of normal rating criteria.  The 
veteran has not demonstrated marked impairment of his 
employment by reason of these disabilities.  

The Board also notes that the veteran did not report for the 
most recently scheduled VA examination.  The consequences of 
failure to report for VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2002).

III.  Applicability and Compliance with VCAA

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  This law 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  However, the regulations add nothing 
of substance to the new legislation and the Board's 
consideration of the regulations does not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  These duties 
are discussed in detail below.

VA has a duty to notify the appellant and his representative, 
if any, of information and evidence needed to substantiate 
and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002).  
In this case the veteran has been so notified by the RO's 
rating decisions, the statement of the case, and letters from 
the RO dated in April 2001 and September 2002.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes that 
VA has complied with the VCAA notification requirements.

Upon submission of a substantially complete application, VA 
must notify the claimant of information and lay or medical 
evidence needed to substantiate the claim, and must notify 
the claimant of what portion of that information and evidence 
is his responsibility, and what is VA's responsibility.  38 
U.S.C.A. § 5103(a) (West. 2002); 38 C.F.R. § 3.159(b)(1) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The veteran was so notified by the RO's April 19, 2001, 
letter and by the September 2002 statement of the case that 
contains the regulations pertaining to the VA's duties under 
VCAA.

Under 38 C.F.R. § 3.159(b) (2002), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  The RO has obtained all 
relevant records identified by the veteran or otherwise 
evident from the claims folder.  

The veteran has not asserted that there are private treatment 
records that pertain to his claim that have not been obtained 
and considered.  The veteran has had several opportunities to 
identify sources of evidence, including the claim he filed, 
his Notice of Disagreement, and his substantive appeal.  The 
RO has obtained the veteran's VA treatment records.  The 
veteran has not provided information concerning additional 
evidence -- such as the names of treatment providers, dates 
of treatment, or custodians of records, either private, 
Federal agency, or service related -- which has not been 
obtained.  

Under 38 C.F.R. § 3.159(c)(4) (2002), VA must provide a 
medical examination or obtain a medical opinion in 
compensation claims when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.356(a) (2002).  VA has attempted to 
afford the veteran such an examination.  He did not report 
for the examination.

In this case, VA has satisfied its duty to notify the veteran 
of evidence necessary to substantiate the claim and to assist 
the veteran in obtaining records and providing medical 
examinations.  The revised regulation concerning VA's duty to 
notify claimants of inability to obtain records under the 
VCAA, 38 C.F.R. § 3.159(e) (2002), is applicable to any claim 
for benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by VA as of that date.  See 66 Fed. Reg. 45,620 and 45,631-
45,632 (Aug. 29, 2001).  VA has not been unable to obtain any 
records identified by the veteran or otherwise identified in 
the claims file.  Therefore, VA has no duty to notify the 
veteran of inability to obtain evidence.


ORDER

An increased (compensable) rating for tinea of the feet and 
right wrist is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

